Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Griffis et al. (US 2018/0119295) in view of Jones et al. (US Patent no. 3,953,227).
With regard to claim 14, Griffis teaches a self-cleaning electrochemical cell (paragraph 212) comprising: a plurality of electrodes disposed concentrically in a housing about a central axis of the housing (305; paragraphs 9, 16, 19, 20, 22; figure 6); 
a fluid channel defined between adjacent electrodes of the plurality of electrodes and extending substantially parallel to the central axis (paragraphs 20, 22, 26); and an electrical connector (1000) positioned at a distal end of at least one of the plurality of electrodes and electrically connected to the at least one of the plurality of electrodes (paragraph 178 – the wheel-like device 1000 on a first end of the cell, provides electrical connections to the electrodes; figures 20A-20B), the electrical connector (1000) being dimensioned to allow fluid flow through the fluid channel and provide a substantially even current distribution to the at least one of the plurality of electrodes (apertures 1010 are provided to allow fluid to flow through the gaps between the concentric electrodes; paragraph 178).
 	Griffis fails to teach wherein the connector controls a temperature of electrolyte flowing through the fluid channel at about 2 m/s and having a temperature of about 20°C to increase by less than about 0.5 °C while transmitting at least 100 W of power to the at least one of the plurality of electrodes.
 	However, Griffis discloses that heat is generated when transmitting at least 100 W of power to the at least one of the plurality of electrodes (Watts = Amps/volt; Table 2 lists 1152 Amps and 6.4Volt; 1152A/6.4V = 180 W). In addition, the temperature rise in Griffis is kept to a minimum value and optimal current is provided without generating undesirable amounts of heat (paragraphs 210, 212). In addition, it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed device from a prior art apparatus if the prior art teaches all the structural limitations of the claim. MPEP 2114.II.
 	Jones discloses an electrochemical cell wherein the temperature increases by less than about 0. 5 °C (col. 4, lines 56-58; col. 6, lines 3-7, the cell is maintained uniformly at the maximum operating temperature and thus, there’s no temperature increase) in order to achieve the maximum power and energy densities. It would have been obvious to one having ordinary skill in the art at the time of filing to maintain uniformly the cell’s temperature in the device of Griffis, as taught by Jones, in order to achieve the maximum power and energy densities.
	With regard to claim 15, the electrical connector of Griffis includes an electrical connection for connecting to an external source of power (paragraphs 130) and electrical resistance of the electrical connector between the electrical connection and the electrode is less than about 5 x 10-5 ohms (paragraph 211).
 	With regard to claim 16, the electrical connector of Griffis is dimensioned to provide a substantially even current distribution to the plurality of electrodes (paragraphs 132, 166).
 	With respect to claim 17, Griffis discloses wherein the mean flow velocity between the plates can be reduced to lower the pressure drop and increase hydraulic residence time (paragraph 16).

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art fails to disclose wherein an electrolyte solution velocity deviation from mean at the predetermined length is less than +/- 5%, or less than +/- 2%, of the average flow velocity of the electrolyte solution through the fluid channel. 
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2018/0119295 to Griffis and US 5,690,498 to Sobhani, as previously presented.
The closest prior art made of record fails to teach wherein the electrical connector is dimensioned to allow fluid flow through the fluid channel and provide a substantially even current distribution to the at least one of the plurality of electrodes while maintaining a zone of reduced velocity having less than a predetermined length within the fluid channel downstream of the electrical connector, the zone of reduced velocity defined by a region in the fluid channel in which fluid flow velocity deviates from a mean fluid flow velocity in the channel by within 20%.

Response to Arguments
In response to applicant's argument that the prior art made of record fails to teach “an electrical connector dimensioned to control temperature of the fluid electrolyte”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Griffis discloses an electrical connector (1000) dimensioned to allow fluid flow through a fluid channel and provide even current distribution to the electrodes (apertures 1010 are provided to allow fluid to flow through the gaps between the concentric electrodes; paragraph 178). Griffis further teaches that heat is generated when transmitting at least 100 W of power to the at least one of the plurality of electrodes (Watts = Amps/volt; Table 2 lists 1152 Amps and 6.4Volt; 1152A/6.4V = 180 W). In addition, the temperature rise in Griffis is kept to a minimum value and optimal current is provided without generating undesirable amounts of heat (paragraphs 210, 212). 
The previous rejections of claims 14-16 in view of Griffis are still deemed proper and have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794